Citation Nr: 1746207	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a thoraco-lumbar spine disability.

2. Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard between February 1985 and June 1996. He had active duty for the following periods: April 10, 1985 to August 15, 1985; May 10, 1986 to May 24, 1986; June 6, 1987 to June 20, 1987; and June 12, 1993 to June 26, 1993.  

These matters come to the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon. This case was previously before the Board in November 2016 when it was remanded for further development. 

In July 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In June 2017, the RO granted service connection for bilateral hearing loss. Therefore, a claim for entitlement to service connection for bilateral hearing loss is no longer before the Board. 

The issues for entitlement to service connection for thoraco-lumbar spine and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Initially, the Board notes that the Veteran was afforded a VA examination for his thoraco-lumbar disability in June 2007. Originally, that disability was claimed as secondary to his service-connected bilateral knee disabilities, and the VA examination was conducted to determine the etiology of such. However, that VA examination was followed by private treatment records that indicated the Veteran's disability may be directly related to his active service and no opinion addressing direct service connection existed at the time. Also at this time, the Veteran had a pending cervical spine disability claim to which the Veteran had not yet been afforded a VA examination. As such, the November 2015 Board remand directed the AOJ schedule the Veteran for an examination to determine the nature of the Veteran's claimed spine disabilities, to include etiology of the spine disabilities related to direct service connection, secondary service connection, and to address the private opinion of Dr. T.B., M.D that the Veteran's injury was sustained in service as a result of a motor vehicle accident. 

However, at the April 2017 VA examination, the examiner failed to opine on the direct service connection etiology of the Veteran's spine disabilities. Thus, the Board does not find substantial compliance with the November 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's cervical, thoracic, and lumbar spine disabilities. The electronic claims folders should be provided to the examiner and reviewed in conjunction with the examination. 

The examiner should indicate that he has reviewed the file in the examination report. All necessary tests and studies should be conducted. 

Identify all of the Veteran's cervical, thoracic, and lumbar spine disorders, to include a definitive finding of whether there are arthritic changes.

For any disorder found, to include arthritis if found, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater)
	
	(a) That the identified condition that was caused by or aggravated by the Veteran's active service? 

	(b) That the identified condition that was caused by or aggravated by the Veteran's service-connected bilateral knee disability?

The examiner is directed to address the August 2016 narrative report from Dr. T.B., M.D. that the Veteran has a T7 compression fracture and reconcile these findings with the Veteran's imaging results from VA, including, but not limited to a June 2009 MRI of the thoraco-lumbar spine. A complete rationale should be provided for all opinions and conclusions. 

2.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


